UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12 (g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES ACT OF 1934. Commission File Number 000-14859 GARB CORPORATION (Exact Name of registrant as specified in its charter) 5248 Pinemont Drive, Suite C-110 Salt Lake City, UT 84123 (801) 738-1355 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports Under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) [X] Rule 12g-4(a)(2) [X] Rule 12h-3(b)(1)(i) [] Rule 12h-3(b)(1)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification date: 239 after3000:1 reverse split Pursuant to the requirements of the Securities Exchange Act of 1934, Garb Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person Date: April 22, 2013 By: /s/ John Rossi John Rossi President and Chief Executive Officer
